1

2                        UNITED STATES DISTRICT COURT
3
                      NORTHERN DISTRICT OF CALIFORNIA
4

5    JULY SIERRA,                  ) Case No.
                                   )
6
     Plaintiff,                    ) 3:19-cv-02104-WHA
7                                  )
     vs.                           ) (PROPOSED) ORDER
8
       ENHANCED RECOVERY           )
9     COMPANY, LLC; EXPERIAN       )
10
      INFORMATION SOLUTIONS, INC.; )
      TRANS UNION LLC; and DOES 1- )
11    10, inclusive,               )
12                                 )
13

14
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17

18                                                        June 18, 2019.
                                          Dated this:______________________
19

20

21

22

23                                                 _______________________________
                                                  Honorable Judge of the District Court
24

25

26

27

28




                                        Order to Dismiss - 1
